Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending as filed August 11, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 8 and claim 5, line 7, as worded, this has the coating of the nanowires by adding the second solution/step (c) solution to the first solution prepared in step (a) under stirring. This is unclear if it means (1) that the second solution is added to the first solution after the nanowires added in step (b) so the addition should be to the solution prepared in step (b) or (2) the second solution is to be added to the first solution before step (b) occurs or (3) something else.  The specification at 0044 describes option (1).  For the purpose of examination either (1) or (2) understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter. Furthermore, if option (1) intended, it is unclear if the “under stirring” is referring to how the solution of step (b) formed or the stirring occurs in step (d). For the purpose of examination either is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 5, line 2, “food grade” is unclear as to whether simply using a specific material, such as the material of claim 6, is to be used, or whether a specific purity/etc. is also needed.  For the purpose of examination either is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 9, line 8, it is unclear if the “under ultrasonic stirring” is referring to how the solution of step (b) formed or the stirring occurs in step (c). For the purpose of examination either is understood to meet the requirement of the claims, but applicant should clarify what is intended, without adding new matter.
Claim 15, it is unclear if the concentration refers to the amount of methanol present or the amount of DMSO2 present, and the amount is in the overall solution or the amount relative to the other listed material.  For the purpose of examination, any of these is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claims from which they depend and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104923254 (hereinafter ‘254) in view of Luo, et al “Silver-Coated Copper Nanowires with Improved Anti-Oxidation Property as Conductive Fillers in Low-Density Polyethylene” (hereinafter Luo article).
Claims 1, 2, 3: ‘254 teaches a method to form a copper based precious metal catalyst (note 0009), where the method includes preparing a first solution (mixed solvent) including a dipolar aprotic organic compound (note use of dimethyl sulfoxide which would be DMSO as such a material as desired by present claim 2) (note 0010, 0013. 0056, 0068, 0074, for example, where since “mixed solvent” is used to disperse the copper nanowires, it is understood that the solvent would be prepared to be in mixed form or at least suggested to be in the mixed form before use for dispersion), adding copper nanowires to the first solution while under stirring (note 0068, 0074, for example, since the solvent is used to disperse the nanowires it is at least understood that the nanowires would be acceptably added to the mixed solvent (solution), note In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) and note the ultrasonic dispersion which would give stirring), preparing a second solution comprising a precious/noble metal (note 0011, 0049, 0058, claim 1, claim 5), and adding the second solution to the first solution with  stirring, such that a replacement reaction occurs so that the a catalyst with a rich precious metal surface is obtained (that is the precious metal would be applied/coated onto the copper nanowire) (note 0024, 0060, 0068, 0074).  Note if the second solution has to be added to the first solution before the copper nanowires added, this would still be obvious under In re Gibson as the selection of any order of mixing ingredients is prima facie obvious, as discussed above.
(A) As to using silver (as desired by claim 3) as the oxidation resistant metal (noble metal) for the second solution, the solution being aqueous, and the specific addition of the second solution under stirring to coat the copper nanowires, Luo article teaches that it is desirable to coat copper nanowires with the oxidation resistant metal of silver to improve the anti-oxidation property of the copper, which coated nanowires can be used electrically conductive fillers (abstract, pages 7-8, for example). To coat the copper nanowires, the nanowires can be dispersed in liquid (here water) and a second solution of an aqueous solution of the silver (from AgNO3) formed, and then the second solution is added to the first copper nanowire solution under stirring (note page 2), where the silver from the solution coats the copper nanowire with a substitution (replacement) reaction replacing copper with silver (note page 3).  The Examiner takes Official Notice that silver is a well known noble metal (if applicant disagrees, he should so respond on the record).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 to specifically use silver as the noble metal for the second solution, provide the second solution as aqueous and add the second solution under stirring to coat the copper nanowires as suggested by Luo article to provide a desirable oxidation resistant and conductive coated copper nanowire, since ‘254 indicates how it is desired to apply noble metal from solution to the copper nanowires with a replacement reaction, and Luo article indicates how the noble metal of silver is desirably applied to copper nanowires from solution with a substitution/replacement reaction, which gives desirable oxidation resistant coating and conductive material where the solution of the silver for the reaction can be aqueous and added to a copper nanowire containing liquid under stirring to provide the reaction, and this gives a coated copper nanowire that ‘254 would indicate can be used as catalyst, and Luo article would indicate would have a further desirable use as a conductive filler.
(B) Further as to the adding of the copper nanowires to the first solution while maintaining the first solution at a predetermined temperature and adding the second solution to the first solution while maintaining the first solution at the predetermined temperature, ‘254 indicates providing the copper nanowires in the first solution and then heating to reflux and then adding the second solution and then heating for an etching process (note 0064, 0074, 0058, 0060, 0061), where heating to reflux is at 50-150 degrees C (note 0059). ‘254 does not give a specific temperature for the providing of copper nanowires to the first solution or the adding of the second solution.  Luo article also does not give a specific temperature for the forming of the copper nanowire dispersion or adding of the second solution (note page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify ‘254 in view of Luo article to (1) specifically provide that the adding the copper nanowires  and the adding the second solution is done with the first solution maintained at the predetermined temperature of room temperature (about 20-25 degrees C) with an expectation of efficient and predictably acceptable results, since no limitation as to temperature for adding is provided by ‘254 and Luo article, and by providing the temperature at room temperature, efficient repeatable processing can be provided without having to provide extra heat, or (2) specifically provide that the adding the copper nanowires  and the adding the second solution is done with the first solution maintained at the predetermined temperature of the reflux temperature of 50-150 degrees C with an expectation of predictably acceptable results, since ‘254 and Luo article don’t limit the temperature used for these steps and Luo article would indicate that acceptable heating of 50-150 degrees C can occur in the process, and thus by providing the adding the copper nanowires and adding the second solution is done with the first solution heated to 50-150 degrees C, the first solution would be provided as a temperature known to be usable in the process.
Claims 5,6: these claims are rejected for the same reasons as claim 1-3 above, where from claim 6, DMSO as used in claim 1 is understood to be an acceptable food grade dipolar aprotic organic compound, and the use of silver also suggested as discussed for claims 1-3 above.  Furthermore, if any specific degree of purity needed for “food grade”, it would have been obvious to use material as pure as possible to get only the material desired for use, which would give a food grade purity.
Claim 7: Luo article indicates providing a reaction time of 30 min (page 2) and diameter increase of 5-7 nm (page 3), where with a substitution reaction the thickness of silver would be understood to be more than 5-7/2 (or 2.5 to 3.5 nm thickness), since the underlying copper nanowire would be thinner as to copper thickness as atoms removed and replaced (note the original wire thickness page 3). ‘254 indicates the amount of noble metal provided can affect the amount applied/replaced (0060) and a longer reaction time can be provided (note 2 hours, 0068).  Therefore, it would have been obvious to optimize the amount applied by controlling conditions of coating, giving a desirable amount of conductivity, oxidation resistance, etc., and this would give a result in the claimed range.
Claim 8: as to the amount of copper nanowires added to the first solution, ‘254 notes using 1-10 mmol/L (note 0056), with given a mol. weight of copper of about 63.5 g/mol, would give about 0.06 to about 0.6 g/L of copper nanowires. From this amount and the solvent used, it is understood that that the amount in ‘254 would overlap the range claimed, or at least indicate the suggestion to optimize the amount, giving a value in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of Luo article as applied to claims 1-3 and 5-8 above, and further in view of CN 102277622 (hereinafter ‘622).
Claim 4:  As to the initial method of forming the copper nanowires, ‘622 teaches that a known method of making copper nanowires is providing an aqueous solution comprising sodium hydroxide, copper compound, ethylenediamine, and hydrazine, and keep at a temperature of 60-90 degrees C (a temperature in the claimed range) for 20-60 minutes (a pre-determined duration) to grow the copper nanowires, where stirring is also indicated (note 0013, 0033, for example, where either the translation is indicating stirring of the solution with all the materials, or at the least it would have been obvious to provide such stirring given the teaching of stirring and the desire to have a solution that has all the materials incorporated together for reacting).  ‘622 further teaches treating the formed copper nanowires with a replacement reaction with metal (note 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 in view of Luo article to use the method of preparing the copper nanowires of ‘622 with the stirring an aqueous solution comprising sodium hydroxide, copper compound, ethylenediamine, and hydrazine at a temperature between 60-90 degrees C and maintaining this solution for a predetermined duration of time to grow the copper nanowires with an expectation of predictably acceptable results, since ‘254 is using copper nanowires for a replacement reaction with metal and ‘622 teaches how copper nanowires for such treatment can be formed.

Claim 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of Luo article and ‘622 as applied to claim 4 above, as evidenced by Darms (US 4196144).
Claim 9: ‘254 in view of Luo article and ‘622 would provide the suggestion of features of claim 9, except the specific using methylsulfonylmethane (DMSO2) and solution preparing.  Note (a), ‘622 would suggest these features as discussed for claim 4 above.  Note for (b) the solvent (DMSO used) solution would be prepared.  For (c) the suggestion would be provided the copper nanowires to the solvent solution under ultrasonic stirring(note ultrasonic at ‘254 at 0068, for example, and ‘622 at 0035).  For (d) Luo article would indicate preparing an aqueous solution of silver by dissolving a silver compound in water (page 2). For (e) adding the silver solution to the (c) solution and with stirring would be suggested as discussed for claim 1, and further while ‘254 does not specifically teach using ultrasonic stirring, since ultrasonic is shown as a known way to stir (note 0068 of ‘254), this would further have been a suggested predictably acceptable stirring method.  As to the temperatures in steps (c) and (e) note the discussion of temperatures for claim 1, where either (1) room temperature of 20-25 degrees would be suggested, or (2) a temperature of 50-150 degrees C suggested, and obvious to optimize from this range, giving a temperature value for (c) and (e) in the claimed range.
As to the step (b) features, ‘254 would provide a mixture of solvents including, for example, DMSO (note 0056).  Darms notes how dimethylsulphoxide (DMSO) and dimethylsulphone (another name for methylsulfonylmethane (DMSO2)) are both similarly known polar aprotic solvents (column 3, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 in view of Luo article and ‘622 to use DMSO2 in place of DMSO with an expectation of predictably acceptable results, as both would be commonly known polar aprotic solvents that can be similarly used as evidenced by Darms and therefore DMSO2 would also be expected to act as a “poor solvent” as described by ‘254.  As to preparing the mixed solvent solution by ultrasonically stirring at a temperature of 20-100 degrees C, this would be suggested by the combination of references with an expectation of predictably acceptable results, since for steps (c) and (e)  ultrasonic stirring and temperatures in the claimed range would be indicated for making combined materials. 
Claim 10: ‘622 would be understood to provide NaOH in the claimed range, noting the amount of NaOH and the amount of total material of the solution of 0033, and also note 0013 indicating 10-15 M.
Claim 11: ‘622 would be understood to provide EDA in the claimed range, noting the amount of EDA  and the amount of total material of the solution of 0033.
Claim 12: ‘622 would provide that the copper can be copper nitrate, for example (0033).
Claim 13: ‘622 would indicate the copper compound can be at 0.1 to 0.2 M  (note 0013).
Claim 14: ‘622 would be understood to provide hydrazine in the claimed range, noting the amount of hydrazine  and the amount of total material of the solution of 0033.
Claim 15: as to the DMSO2 dissolved in methanol, as in ‘254 the mixed solvent can have DMSO (replaced by DMSO2 as discussed for claim 9) and other “poor solvents’ which include alcohol and ethanol (note one or more) as well as “good solvent” (0013).  The Examiner takes Official Notice that methanol is the simplest alcohol (if applicant disagrees, he should so respond on the record) and would be expected to act as a known alcohol and similarly to ethanol, and therefore the use of methanol as a “poor solvent” that can be used in combination with the DMSO or DMSO2 would be expected to be predictably acceptable.  With the ultrasonic stirring suggested for step (b) as discussed for claim 9 above, the DMSO2 understood to dissolve into the methanol.  As to the concentration, this would have been a matter of routine experimentation given the variety of materials that can be present. Note MPEP 2144.04(II)(A).
Claim 16: As to washing the nanowires and then dispersing in the solvent (DMSO2) solution, this would be indicate by ‘622, note 0013,
Claim 17: as to the amount of copper nanowires added to the first solution, ‘254 notes using 1-10 mmol/L (note 0056), with given a mol. weight of copper of about 63.5 g/mol, would give about 0.06 to about 0.6 g/L of copper nanowires. From this amount and the solvent used, it is understood that that the amount in ‘254 would overlap the range claimed, or at least indicate the suggestion to optimize the amount, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 18: Luo article would indicate using silver nitrate in step (d) (page 2).
Claim 19: Luo article would use about 0.176 mol/L of Ag (page 2) to add to the nanowire solution, and it would have been optimized as to how much to add given the reaction described at page 3, giving a value in the claimed range.
Claim 20: steps (a), (b), (c), and (e) would be at temperatures between 20 and 100 degrees C as discussed for claim 9.  Claim (d) would be suggested to be at a temperature between 20-100 degrees C, with an expectation of predictably acceptable results, because Luo gives no temperature limit as to making the silver solution (note page 2) and temperatures in the range claimed would be suggested by the combination of references with an expectation of predictably acceptable results, since for the other steps temperatures in the claimed range would be indicated for making combined materials. 

Note that Luo article was provided with the IDS of November 12, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718